Citation Nr: 1244015	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-39 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial benefits, to include a plot or interment allowance.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran served on active duty from March 1952 to December 1953; he died in July 2009.  The appellant is his daughter.  This matter is on appeal from an October 2009 administrative decision by the St. Paul, Minnesota VA Regional Office (RO). 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

Claims for a burial allowance may be executed only by the funeral director, if the entire bill or any balance is unpaid; by the individual whose personal funds were used to pay burial, funeral, and transportation expenses; or by the executor or administrator of the estate of the veteran or the estate of the person who paid the expenses of the veteran's burial or provided such services.  38 C.F.R. § 3.1601(a)(1).  

Likewise, a claim for a plot allowance may be executed by the funeral director, if he/she provided the plot or interment services, or advanced funds to pay for them, and if the entire bill for such or any balance thereof is unpaid; by the person(s) whose personal funds were used to defray the cost of the plot or interment expenses; by the person or entity from whom the plot was purchased or who provided interment services if the bill for such is unpaid in whole or in part; or by the executor or administrator of the estate of the veteran or the estate of the person who bore the expense of the plot or interment expenses.  38 C.F.R. § 3.1601(a)(2).

Moreover, in addition to submission of the proper claim form, the claimant is required to submit, among other evidence, receipted bills showing by whom payment was made and showing receipt by a person acting for the funeral director or cemetery owner; and waivers from all other distributees, in the circumstances where expenses in connection with a veteran's burial were paid from funds of the veteran's estate or some other deceased person's estate and the identity and right of all persons to share in that estate have been established.  38 C.F.R. § 3.1601(b).  

The appellant submitted a proper application for burial benefits in September 2009, along with a copy of the Veteran's death certificate and a funeral home statement of account.  The total cost of the funeral, burial, and transportation, which was charged to the appellant by the funeral home, was $6,015.13.  The total cost of the burial plot was $600.  On the VA form, the appellant indicated that none of the expenses had been paid as yet.  It was also noted on the form that the cost of the burial plot was due the funeral director, and that if plot/interment expenses were unpaid, the funeral home would file a claim for reimbursement of the expenses.  

A review of the record found that in the time since the appellant's claim was filed in September 2009, there has been no additional evidence submitted to show whether the burial expenses have been paid in full and, if so, who incurred such costs.  Until such evidence is received, any decision on the appellant's claim would be premature.  

Accordingly, the case is REMANDED for the following:

1.  Request the appellant to furnish evidence, to include receipted bills, showing whether the burial expenses of the Veteran, to include funeral, transportation, burial, and burial plot, have been paid, and if so, who incurred the costs of the expenses.  The appellant should be informed of the following:  that receipted bills must show by whom payment was made and show receipt by a person acting for the funeral director or cemetery owner; and that if the burial expenses were paid from funds of the Veteran's estate or some other deceased person's estate, and the identity and right of all persons to share in that estate have been established, payment may be made to one heir upon conditional written consent of all other heirs (in other words, the appellant must obtain waivers from all other distributees of the Veteran's estate in order for her to receive VA burial benefits).  

2.  After the development is completed, adjudicate the claim for burial benefits, to include a plot or interment allowance.  If the benefit sought remains denied, furnish the appellant an appropriate supplemental statement of the case; afford her the opportunity to respond; and then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2012).

